DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 1, 9, and 17 recite, “a second range which is described by the sensor data which is extracted from the V2X message”. A person of average skill in the art could not clearly determine which sensor data is being extracted from the V2X message to determine said second range. For the purposes of this office action, and consistent with applying the broadest reasonable interpretation to claim interpretation, this phrase shall be interpreted as if written “a second range which is determined from any data decoded, extracted, or derived from, any type of V2X message or its transmission radio wave.” The time of receipt, frequency of messages, direction of message waves, among other signal characteristics may contain valuable information but may not be encompassed by the word extracted as used in the claims.
Claims 5 and 13 recite, “wherein the V2X radio is not an element of the ego vehicle”. It is unclear if the meaning of this limitation is meant to preclude the presence of any V2X radio, or rather to limit the type of V2X radio. To the extent these limitations are meant to preclude any radio, it is inconsistent with their respective independent claims of 1 and 9 which recite “generating Received Signal Strength (RSS) data describing an RSS value for a Vehicle-to-Everything (V2X) message originated by a remote vehicle” because generating an RSS requires a radio. Consequently, the phrase “wherein the V2X radio is not an element of the ego vehicle” shall be interpreted as if it were written, “wherein the V2X radio is not configured to be permanently connected to the ego vehicle”. Such a phrasing clarifies that a radio is present but that said radio is not a permanent system or structural element of the vehicle.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 -20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As detailed in the claim interpretation section above, claims 1, 9, and 17 recite “a second range which is described by the sensor data which is extracted from the V2X message”. A person of average skill in the art could not clearly determine which sensor data is being extracted from the V2X message to determine said second range. Consequently, claims 1, 9, and 17 are rejected based for a lack of distinct claim language.
Claims 2-8, 10-15, and 18-20 are further rejected based upon their dependency on claims 1, 9, and 17 respectfully.
Claims 5 and 13 are further rejected under 35 U.S.C. 112(b). As detailed in the claim interpretation section above, claims 5 and 13 recite, “wherein the V2X radio is not an element of the ego vehicle
Appropriate correction by applicant is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 9, 10, 12, 13, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinfield (20180097637-A1). As regards the individual claims:
Regarding claim 1: Weinfield teaches a:
method (Weinfield: claim 001; a method);
executed by an ego vehicle, the method comprising: (Weinfield: ¶ 016; a vehicle with V2X safety technology);
generating Received Signal Strength (RSS) data describing an RSS value for a Vehicle-to-Everything (V2X) message originated by a remote vehicle; (Weinfield: ¶ 041; the algorithm measures the received signal strength (RSS) of the received message);
determining range data corresponding to the RSS value describing a first range from the ego vehicle to the remote vehicle; (Weinfield: ¶ 041; the RSS of the message may allow the processor to determine the relative proximity of the remote vehicle in relation to the host vehicle. Generally, a higher RSS may indicate that the remote vehicle is closer to the host vehicle, while a lower RSS may indicate that the remote vehicle is further away from the host vehicle);
determining that the remote vehicle is providing inaccurate sensor data by comparing the first range to a second range (Weinfield: ¶ 042; the algorithm determines 
which is described by the sensor data which is extracted from the V2X message; (Weinfield: ¶ 042; the RSS threshold may be a dynamic value that is configured to constantly update based on traffic, road conditions, and/or the number of received messages per second [where traffic, road conditions are determined by sensor data encoded in the received RSS message]);
and modifying an operation of a vehicle component of the ego vehicle so that the vehicle component does not consider the sensor data that is provided by the remote vehicle (Weinfield: ¶ 043 - 044; in response to the determination that the RSS of the message is less than or equal to the RSS threshold, the security verification module may flag the message as unverified [and after further cryptographic processing] in response to the message being, for example, corrupted or subject to malicious tampering, the message is discarded).
Regarding claim 2, as detailed above, Weinfield teaches the invention as detailed with respect to claim 1. Weinfield further teaches
the V2X message is a Dedicated Short-Range Communication message (Weinfield: ¶ 018; DSRC system [20] may communicate with other vehicles or infrastructure equipped with a V2X system by using a 75 MHz band around a 5.9 GHz signal. An example embodiment of the DSRC system [20] is described below).
Regarding claim 4, as detailed above, Weinfield teaches the invention as detailed with respect to claim 1. Weinfield further teaches:
the V2X message is received by a V2X radio (Weinfield: ¶ 022; the DSRC radio [22] transmits DSRC radio signals representing the geospatial location data).
Regarding claim 5, as detailed above, Weinfield teaches the invention as detailed with respect to claim 1. Weinfield further teaches:
the V2X radio is not an element of the ego vehicle (Weinfield: ¶ 078; emergency vehicle [203] is outside of the range R [so] in this case cellular mobile radio is used [which] can either be installed directly in the vehicle or can be effected wirelessly using a mobile telephone belonging to the vehicle driver [wherein a mobile telephone brought by the driver is not an element of the vehicle]).
Regarding claim 9: Weinfield teaches a:
system comprising: (Weinfield: claim 001; communications system);
a processor communicatively coupled to a Vehicle-to-Everything (V2X) radio and a non- transitory memory (Weinfield: claim 001; a dedicated short range communications system (DSRC) . . . determining, using a processor that is configured to execute instructions stored on a nontransitory memory component);
wherein the V2X radio is operable to receive a V2X message and the non-transitory memory stores computer code that is operable, when executed by the processor, to cause the processor to (Weinfield: claim 001; receiving, using a dedicated short range communications system (DSRC), a message from at least one of a remote vehicle and an infrastructure system; determining, using a processor that is configured to execute instructions stored on a nontransitory memory component, whether a current number of attempted message verifications per second is less than a predetermined threshold; performing, using the processor, verification of the message);
generate Received Signal Strength (RSS) data describing an RSS value for a V2X message originated by a remote vehicle (Weinfield: ¶ 041; the algorithm measures the received signal strength (RSS) of the received message);
determine range data corresponding to the RSS value describing a first range from an ego vehicle to the remote vehicle (Weinfield: ¶ 041; the RSS of the message may allow the processor to determine the relative proximity of the remote vehicle in relation to the host vehicle. Generally, a higher RSS may indicate that the remote vehicle is closer to the host vehicle, while a lower RSS may indicate that the remote vehicle is further away from the host vehicle);
determine that the remote vehicle is providing inaccurate sensor data by comparing the first range to a second range which is (Weinfield: ¶ 042; the algorithm determines whether the RSS of the message is greater than a threshold RSS. The RSS threshold may be a value that corresponds to a signal strength of a message at a certain threshold distance from the vehicle (e.g., 50 meters));
described by the sensor data which is extracted from the V2X message (Weinfield: ¶ 042; the RSS threshold may be a dynamic value that is configured to constantly update based on traffic, road conditions, and/or the number of received messages per second [where traffic, road conditions are determined by sensor data encoded in the received RSS message]);
and modify an operation of a vehicle component of the ego vehicle so that the vehicle component does not consider the sensor data that is provided by the remote vehicle (Weinfield: ¶ 043 - 044; in response to the determination that the RSS of the message is less than or equal to the RSS threshold, the security verification module may flag the message as unverified [and after further cryptographic processing] in response 
Regarding claim 10, as detailed above, Weinfield teaches the invention as detailed with respect to claim 9. Weinfield further teaches:
the V2X message is a Dedicated Short-Range Communication message (Weinfield: ¶ 018; DSRC system [20] may communicate with other vehicles or infrastructure equipped with a V2X system by using a 75 MHz band around a 5.9 GHz signal. An example embodiment of the DSRC system [20] is described below).
Regarding claim 12, as detailed above, Weinfield teaches the invention as detailed with respect to claim 9. Weinfield further teaches:
wherein the V2X message is received by a V2X radio (Weinfield: ¶ 022; the DSRC radio [22] transmits DSRC radio signals representing the geospatial location data).
Regarding claim 13, as detailed above, Weinfield teaches the invention as detailed with respect to claim 9. Weinfield further teaches:
the V2X radio is not an element of the ego vehicle (Weinfield: ¶ 078; emergency vehicle [203] is outside of the range R [so] in this case cellular mobile radio is used [which] can either be installed directly in the vehicle or can be effected wirelessly using a mobile telephone belonging to the vehicle driver [wherein a mobile telephone brought by the driver is not an element of the vehicle]).
Regarding claim 17: Weinfield teaches a:
computer program product comprising instructions that, when executed by a processor, causes the processor to perform operations comprising (Weinfield: claim 001; a system (DSRC) . . . determining, using a processor that is configured to execute instructions stored on a nontransitory memory component);
generating Received Signal Strength (RSS) data describing an RSS value for a Vehicle-to-Everything (V2X) message originated by a remote vehicle (Weinfield: ¶ 041; the algorithm measures the received signal strength (RSS) of the received message);
determining range data corresponding to the RSS value describing a first range from an ego vehicle to the remote vehicle (Weinfield: ¶ 041; the RSS of the message may allow the processor to determine the relative proximity of the remote vehicle in relation to the host vehicle. Generally, a higher RSS may indicate that the remote vehicle is closer to the host vehicle, while a lower RSS may indicate that the remote vehicle is further away from the host vehicle);
determining that the remote vehicle is providing inaccurate sensor data by comparing the first range to a second range which is (Weinfield: ¶ 042; the algorithm determines whether the RSS of the message is greater than a threshold RSS. The RSS threshold may be a value that corresponds to a signal strength of a message at a certain threshold distance from the vehicle (e.g., 50 meters));
described by the sensor data which is extracted from the V2X message (Weinfield: ¶ 042; the RSS threshold may be a dynamic value that is configured to constantly update based on traffic, road conditions, and/or the number of received messages per second [where traffic, road conditions are determined by sensor data encoded in the received RSS message]);
and modifying an operation of a vehicle component of the ego vehicle so that the vehicle component does not consider the sensor data that is provided by the remote vehicle (Weinfield: ¶ 043 - 044; in response to the determination that the RSS of the message is less than or equal to the RSS threshold, the security verification module may flag the message as unverified [and after further cryptographic processing] in response 
Regarding claim 18, as detailed above, Weinfield teaches the invention as detailed with respect to claim 9. Weinfield further teaches:
modifying the operation of the vehicle component includes modifying the vehicle component so that the vehicle component does not consider the sensor data at a present time (Weinfield: ¶ 043 - 044; in response to the determination that the RSS of the message is less than or equal to the RSS threshold, the security verification module may flag the message as unverified [and after further cryptographic processing] in response to the message being, for example, corrupted or subject to malicious tampering, the message is discarded).
Regarding claim 20, as detailed above, Weinfield teaches the invention as detailed with respect to claim 9. Weinfield further teaches:
modifying the operation of the vehicle component includes modifying the vehicle component so that the vehicle component does not consider past sensor data received from the remote vehicle (Weinfield: ¶ 043 - 044; in response to the determination that the RSS of the message is less than or equal to the RSS threshold, the security verification module may flag the message as unverified [and after further cryptographic processing] in response to the message being, for example, corrupted or subject to malicious tampering, the message is discarded).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 8, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Weinfield (20180097637-A1) in view of Johnson (20180272993-A1). As regards the individual claims:
Regarding claim 3: as detailed above, Weinfield teaches the invention as detailed with respect to claim 1, but Weinfield does not explicitly teach a message other than a WiFi message; a 3G message; a 4G message; a 5G message; a Long-Term Evolution (LTE) message; a millimeter wave communication message; a Bluetooth message; and a satellite communication However, Johnson teaches:
the V2X message is not one of the following: a WiFi message; a 3G message; a 4G message; a 5G message; a Long-Term Evolution (LTE) message; a millimeter wave communication message; a Bluetooth message; and a satellite communication. 
Regarding claim 8: as detailed above, Weinfield teaches the invention as detailed with respect to claim 1, but Weinfield does not explicitly teach transmission to a communication unit. However, Johnson teaches:
an Advanced Driver Assistance System; an autonomous driving system; and a communication unit. (Johnson: ¶ 093; in response to determining that the surveillance signals [26A] include a discrepancy [216] [p]rocessing circuitry [8] may be configured to . . . cause transceiver [6] to transmit the alert signal).
Before the time of filing, it would have been obvious to one of average skill in the art to combine the teachings of Weinfield with the further teachings of Johnson based on a motivation to warn other vehicles of possibly spoofed signals such that they can take corrective action (Johnson: ¶ 24 - 27).
Regarding claim 11: as detailed above, Weinfield teaches the invention as detailed with respect to claim 1, but Weinfield does not explicitly teach a message other than a WiFi message; a 3G message; a 4G message; a 5G message; a Long-Term Evolution (LTE) message; a millimeter 
the V2X message is not one of the following: a WiFi message; a 3G message; a 4G message; a 5G message; a Long-Term Evolution (LTE) message; a millimeter wave communication message; a Bluetooth message; and a satellite communication. (Johnson: ¶ 025; circuitry of this disclosure may detect spoofed positioning signals (i.e., false positioning signals) and spoofed ADS-B signal by comparing the expected characteristics and the actual characteristics. The processing circuitry may detect spoofed or false signals by comparison of the results among two or more vehicles in the vicinity, where the results may provide enough information to determine who is being spoofed)
Before the time of filing, it would have been obvious to one of average skill in the art to combine the teachings of Weinfield with the further teachings of Johnson based on a motivation to “aid the security and safety of vehicle travel” by the using pre-existing communications signals that are not already commonly implemented in automobiles (Johnson: ¶ 020).
Regarding claim 16: as detailed above, Weinfield teaches the invention as detailed with respect to claim 1, but Weinfield does not explicitly teach transmissions to a communication unit. However, Johnson teaches:
an Advanced Driver Assistance System; an autonomous driving system; and a communication unit. (Johnson: ¶ 093; in response to determining that the surveillance signals [26A] include a discrepancy [216] [p]rocessing circuitry [8] may be configured to . . . cause transceiver [6] to transmit the alert signal).
Before the time of filing, it would have been obvious to one of average skill in the art to combine the teachings of Weinfield with the further teachings of Johnson based on a motivation to warn other vehicles of possibly spoofed signals such that they can take corrective action (Johnson: ¶ 24 - 27).
Claims 6, 7, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weinfield (20180097637-A1) in view of Stahlin et al. (US 20130158862 A1) (hereinafter Stahlin). As regards the individual claims:
Regarding claim 6: as detailed above, Weinfield teaches the invention as detailed with respect to claim 4, but Weinfield does not explicitly teach reserving a channel for V2X messaging. However, Stahlin teaches:
the V2X radio includes a plurality of channels including a reserved channel that is reserved for receiving the V2X message. (Stahlin: ¶ 032; 75-MHz frequency band can be used to provide a plurality of channels, with one channel being reserved for "normal" car-to-car communication, for example, and another channel being reserved for safety-critical communication). Before the time of filing, it would have been obvious to one of average skill in the art to combine the teachings of Weinfield with the further teachings of Stahlin based on a motivation to allow the selection of a frequency that is compatible with international standards (Stahlin: ¶ 031).
Regarding claim 7: as detailed above, Weinfield teaches the invention as detailed with respect to claim 6, but Weinfield does not explicitly teach reserving a channel for BSM messaging. However, Stahlin teaches:
the reserved channel is reserved for a Basic Safety Message. (Stahlin: ¶ 032; 75-MHz frequency band can be used to provide a plurality of channels, with one channel being reserved for "normal" car-to-car communication, for example, and another 
Regarding claim 14: as detailed above, Weinfield teaches the invention as detailed with respect to claim 12, but Weinfield does not explicitly teach reserving a channel for V2X messaging. However, Stahlin teaches:
the V2X radio includes a plurality of channels including a reserved channel that is reserved for receiving the V2X message. (Stahlin: ¶ 032; 75-MHz frequency band can be used to provide a plurality of channels, with one channel being reserved for "normal" car-to-car communication, for example, and another channel being reserved for safety-critical communication). Before the time of filing, it would have been obvious to one of average skill in the art to combine the teachings of Weinfield with the further teachings of Stahlin based on a motivation to allow the selection of a frequency that is compatible with international standards (Stahlin: ¶ 031).
Regarding claim 15, as detailed above, Weinfield teaches the invention as detailed with respect to claim 14, but Weinfield does not explicitly teach reserving a channel for BSM messaging. However, Stahlin teaches:
the reserved channel is reserved for a Basic Safety Messages. (Stahlin: ¶ 032; 75-MHz frequency band can be used to provide a plurality of channels, with one channel being reserved for "normal" car-to-car communication, for example, and another channel being reserved for safety-critical communication). Before the time of filing, it would have been obvious to one of average skill in the art to combine the teachings of .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Weinfield (20180097637-A1) in view of Ruvio (WO 2014061021 A1). As regards the individual claims:
Regarding claim 19: as detailed above, Weinfield teaches the invention as detailed with respect to claim 17, but Weinfield does not explicitly teach automatically rejecting future data from the possibly spooked sensor. However, Ruvio teaches:
modifying the operation of the vehicle component includes modifying the vehicle component so that the vehicle component does not consider future sensor data received from the remote vehicle. (Ruvio: ¶ 437 - 438; if detecting the attack, and d. acting by means of sending an alert and/or preventing the attack by breaking or changing the one or more communication channels). Before the time of filing, it would have been obvious to one of average skill in the art to combine the teachings of Weinfield with the further teachings of Ruvio based on a motivation to enable the detection of an attack such as a cyber attack or communication attack on vehicles (Ruvio: ¶ 002).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mabuchi et al. (20160370469-A1) teaches a method of detecting GPS spoofing in which two recent positions are compared and warns if the magnitude of the change, travel speed, delta in measured time is inconsistent with the expected values for the location, traffic, and equipment. Yang et al. (20190041223-A1) teaches using a RSE absolute range of and the use of street fingerprinting to detect .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 8:30 - 18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-272-1206.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./
Examiner, Art Unit 3663                                                                                                                                                                                         
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663